 

Exhibit 10.14

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into effective as of this 2nd day of
January, 2006 (the “Effective Date”), by and between Tapestry Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Donald Picker (“Executive”).
Certain capitalized terms used in this Agreement have the meaning set forth in
Paragraph 16 of this Agreement.

RECITALS

WHEREAS, the Company desires to secure the services of Executive as an employee
of the Company, and to provide for certain compensation and benefit arrangements
for Executive in the event of Executive’s termination of employment under
certain circumstances, and Executive is willing to enter into this Agreement and
perform such services.

TERMS AND CONDITIONS

In consideration of the respective covenants and agreements of the parties
contained in this Agreement, the parties agree as follows:

1.             Employment Services. The Company hereby agrees to engage
Executive, and Executive hereby agrees to perform services for the Company, on
the terms and conditions set forth in this Agreement. The Company and Executive
agree that Executive will serve as an executive officer of the Company in the
position of President, and will have responsibility over the Company’s drug
development work, including authority over the Company’s activities in
chemistry, biology, pre-clinical and clinical development and such other
executive duties, responsibilities and authority as Executive and the Company
may agree upon from time to time (the “Employment Services.”)

2.             At-Will Employment.  It is understood and agreed by the Company
and Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive’s employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and/or with or without notice.  The nature, terms or
conditions of Executive’s employment with the Company cannot be changed by any
oral representation, custom, habit or practice, or any other writing.  In
addition, that the rate of salary, any bonuses, paid time off, other
compensation, or vesting schedules are stated in units of years or months or
weeks does not alter the at-will nature of the employment, and does not mean and
should not be interpreted to mean that Executive is guaranteed employment to the
end of any period of time or for any period of time. In the event of conflict
between this disclaimer and any other statement, oral or written, present or
future, concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control.  This at-will status cannot be
altered except in a writing signed by Executive and approved and recorded by the
Board of Directors of the Company (the “Board of Directors”) at a duly
constituted meeting of the Board of Directors.


--------------------------------------------------------------------------------


 

3.             Performance.

(a)           Executive shall report to the Chief Executive Officer (or person
acting in a similar capacity if the Company has no Chief Executive Officer), and
Executive shall devote his best efforts and his full business time and attention
to the business of the Company and its Subsidiaries; provided, however, that
upon prior agreement by the Chief Executive Officer, and subject to the terms of
this Agreement, Executive may engage in independent activities in areas
unrelated to the Company’s business or the Company’s actual or demonstrably
anticipated business; and provided, further, that no such independent activities
shall materially detract from the essentially full time commitment of Executive
to the business and affairs of the Company.  Subject to Tapestry’s Code of
Ethics, it is agreed and understood that Executive may serve or continue to
serve on the Board of Directors of two companies and in addition, Executive may,
for a period of four months, provide some assistance to his replacement at his
prior employer.  Executive shall perform his duties and responsibilities to the
best of his abilities in a diligent, trustworthy, businesslike and professional
manner.  Executive will abide by all written Company’s policies.

4.             Compensation.

(a)           The Company will pay Executive for the Employment Services a base
salary (the “Base Salary”) at the annual rate of three hundred thousand dollars
($300,000) or such larger amount as the Compensation Committee (or if the Board
has no Compensation Committee at the time, then the Board), in its absolute
discretion, may award to Executive.  Payment of the Base Salary shall be subject
to the customary withholding tax and other employment taxes as required with
respect to compensation paid by a corporation to an employee, and such salary to
be paid at such periods as salary is paid to other executive officers of the
Company.

 (b)          Executive is not entitled to a bonus, however, Executive may
receive an annual bonus in such amount, if any, as the Compensation Committee
(or if the Board has no Compensation Committee at the time, then the Board), in
its absolute discretion, may award to Executive, based upon Executive’s and the
Company’s performance during each year of employment.

(c)           The Compensation Committee has authorized the grant to Executive
of options to purchase 444,086 shares of the Company’s common stock under and
subject to the Company’s 2006 Equity Incentive Plan, such grant to be effective
if and when Executive starts his employment with the Company (anticipated to be
January 2, 2007).  The exercise price of such options shall be the greater of
$2.10 per share or the closing price of the Company’s common stock on NASDAQ on
the date the grant is effective.  In addition to these options, it is the
Company’s intention to grant to Executive options to purchase an additional
444,086 shares of the Company’s common stock.  Such grant will be contingent
upon the approval of the Company’s stockholders of modifications to the
Company’s 2006 Equity Incentive Plan (at a regularly scheduled annual meeting of
shareholders) increasing the total authorized shares available for issuance
under such plan by at least 750,000 shares.


--------------------------------------------------------------------------------


 

(d)           It is currently the Company’s intention to place such a proposal
before the stockholders as part of the Company’s proxy related to its 2007
annual meeting.  However, the Company does not guarantee that such a proposal
will be included in such proxy, and furthermore, the Company can provide no
assurance that its stockholders will approve such a proposal.  The Company shall
under no circumstances have any liability to Executive for failure to include
such a proposal in any proxy or failure to obtain stockholder approval of such a
proposal.  If the Company submits such a proposal to the stockholders, and the
proposal is approved, then on the date of such shareholder approval, Executive
shall receive an option to purchase 444,086 shares of the Company’s common
stock.  The exercise price of such options shall be the greater of $2.10 per
share or the closing price of the Company’s common stock on NASDAQ on the date
stockholder approval is received.

(e)           All stock options granted pursuant to paragraphs 4(c) and (d)
shall vest as follows:    1/6 when the 20 trading day average of the closing
sale prices of the common stock equals or exceeds 130% of the exercise price of
the option; 1/6 when such average equals or exceeds 160% of the exercise price;
1/6 when such average equals or exceeds 190% of the exercise price;  1/6 when
such average equals or exceeds 220% of the exercise price; 1/6 when such average
equals or exceeds 250% of the exercise price; and  1/6 when such average equals
or exceeds 300% of the exercise price.  Any unvested shares will vest on the 5th
anniversary of the grant date.

5.             Reimbursement for Expenses. The Company shall reimburse Executive
for all reasonable out-of-pocket expenses incurred by him in the course of
performing his duties under this Agreement, subject to the Company’s reasonable
requirements with respect to reporting and documentation of such expenses.

6.             Benefits. Executive shall be entitled to those fringe benefits
offered by the Company to all employees and to participate in the Company’s
employee benefit programs  available to other employees of the Company.  During
the Executive’s employment, Executive shall be entitled to accrue four weeks of
paid vacation in accordance with the Company’s policies.

7.             Termination.  Executive has the right to terminate Executive’s
employment with the Company at any time for any reason or no reason whatsoever,
with or with out cause or advance notice.  Company has the right to terminate
Executive’s employment with cause at any time without advance notice.  Any
termination by either party shall be pursuant to the following:

(a)           Termination by Death or Disability.  Subject to applicable state
or federal law, in the event that Executive shall die during his employment
hereunder or become permanently disabled, as evidenced by notice to the Company
and Executive’s inability to carry out his job responsibilities for a continuous
period of more than six months, Executive’s employment and the Company’s
obligation to make payments hereunder shall terminate on the date of his death,
or the date upon which, in the sole determination of the Board of Directors,
Executive has become permanently disabled, except the Company shall pay
Executive any salary earned but unpaid prior to termination, any benefits
accrued prior to termination, all accrued but


--------------------------------------------------------------------------------


 

unused personal time, and any business expenses that were incurred but not
reimbursed as of the date of termination. Vesting of any stock options granted
to Executive shall cease on the date of such termination.

(b)           Voluntary Resignation by Executive.  In the event that Executive
voluntarily terminates his employment with the Company, the Company’s obligation
to make payments hereunder shall cease upon such termination, except the Company
shall pay Executive any salary earned but unpaid prior to termination, any
benefits accrued prior to termination, all accrued but unused personal time, and
any business expenses that were incurred but not reimbursed as of the date of
termination.  Vesting of any stock options granted to Executive shall cease on
the date of such termination.

(c)           Termination for Cause.  In the event that Executive is terminated
by the Company for Cause (as defined below), the Company’s obligation to make
payments hereunder shall cease upon the date of receipt by Executive of written
notice of such termination (the “Termination Date”), except the Company shall
pay Executive any salary earned but unpaid prior to the Termination Date, any
benefits accrued prior to termination, all accrued but unused personal time and
any business expenses that were incurred but not reimbursed as of the date of
termination.  Vesting of any stock options granted to Executive shall cease on
the Termination Date.

(d)           Termination by the Company Without Cause or Resignation by
Executive for Good Reason.  In the event Executive is terminated without Cause
or Resigns for Good Reason (as defined herein) and upon the execution (and the
lapsing of any right of rescission) of a release by Executive in the form
attached hereto as Exhibit A (“Release”) and written acknowledgment of
Executive’s continuing obligations under this Agreement, then the Company shall
make the following payments to Executive, subject in each case to any applicable
payroll or other taxes required to be withheld: (i) $300,000 (paid 195 days
after such termination or such longer period as may be required by law);  and
(ii) a lump sum amount in cash equal to any accrued but unpaid salary through
the date of termination and unpaid salary with respect to any vacation days
accrued but not taken as of termination.

(e)           Definition of “Cause” For purposes of this Agreement, “Cause”
shall mean (i) the conviction (or plea of nolo contendere) of a felony or a
crime involving moral turpitude or the commission of any other act which has an
adverse effect on the Company or which involves dishonesty, disloyalty or fraud
with respect to the Company or any of its Subsidiaries, or (ii) conduct bringing
the Company or any of its Subsidiaries into public disgrace or disrepute,
including, without limitation, such conduct resulting from acts of alcohol or
drug abuse, or (iii) failure by Executive to perform his duties as reasonably
directed by the Chief Executive Officer, or (iv) gross negligence or misconduct
not in good faith with respect to the Company or any of its Subsidiaries that
materially and adversely affects the Company, or (v) any other material breach
of this Agreement.

(f)            Definition of “Good Reason.” For purposes of this Agreement,
“Good Reason” shall mean termination by Executive (i) within 90 days after
Executive has been assigned, without Executive’s consent, to any duties
substantially inconsistent with Executive’s


--------------------------------------------------------------------------------


 

position, duties, responsibilities or status with the Company as contemplated in
Paragraph 1 of this Agreement; or (ii) upon a material breach of this Agreement
by the Company which is not cured within 30 days after the Company’s receipt of
written notice thereof. Executive shall provide written notice to the Company of
any and all grounds that Executive alleges constitute “Good Reason” and the
Company shall have 30 days after receipt of such written notice to cure any such
alleged grounds for “Good Reason.”

(g)           Within seven months following any termination of the Employment
Period, and as of that date, the Company will notify Executive of the itemized
and aggregate cash value of the payments and benefits, as determined under
Section 280G of the Internal Revenue Code (the “Code”), received or to be
received by Executive in connection with the termination of Executive’s
employment (whether payable pursuant to the terms of this Agreement or
otherwise). At the same time, the Company shall advise Executive of the portion
of such payments or benefits which constitute parachute payments within the
meaning of the Code and which may subject Executive to the payment of excise
taxes pursuant to Section 4999 and the expected amount of such taxes (such
payments or benefits being hereinafter referred to as “Parachute Payments”).

(h)           If all or any portion of the payments or benefits provided under
this Agreement either alone or together with other payments or benefits which
Executive has received or is then entitled to receive from the Company and any
of its Subsidiaries would constitute Parachute Payments, such payments or
benefits provided to Executive pursuant to this Agreement shall be reduced to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code; but only if, by reason of such
reduction, Executive’s net after tax benefit shall exceed the net after tax
benefit if such reduction were not made. “Net after tax benefit” shall mean the
sum of (i) the total amount payable to Executive pursuant to this Agreement,
plus (ii) all other payments and benefits which Executive has received or is
then entitled to receive from the Company and any of its subsidiaries that would
constitute a Parachute Payment, less (iii) the amount of federal income taxes
payable with respect to the payment and benefits described in (i) and (ii) above
calculated at the maximum marginal income tax rate for each year in which such
payments and benefits shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the Termination Date), less (iv) the
amount of excise taxes imposed with respect to the payments and benefits
described in (j) and (ii) above by Section 4999 of the Code.

For purposes of this Agreement, Executive’s base amount, the present value of
the Parachute Payments, the amount of the excise tax and all other appropriate
matters shall be determined by the Company’s independent auditors in accordance
with the principles of Section 280G of the Code and based upon the advice of tax
counsel selected by the Company, which tax counsel shall be reasonably
satisfactory to Executive, provided, however, that the applicable federal rate
used for the purposes of calculating the present value of the Parachute Payments
shall be the federal rate in effect on the date of this Agreement.


--------------------------------------------------------------------------------


 

8.             Insurance. The Company may, at its election and for its benefit,
insure Executive against accidental death, and Executive shall submit to such
physical examination and supply such information as may be required in
connection therewith.

9.             Non-disclosure of Confidential Information.

(a)           Unless Executive first secures written consent from the Company
pursuant to procedures implemented by Company, Executive shall use Executive’s
best efforts to safeguard the confidential Information and protect it against
disclosure, misuse, espionage, loss and theft, including, without limitation,
causing recipients of Confidential Information to enter into non-disclosure
agreements with the Company. Subject to the provisions of Paragraphs 10 and 13,
nothing herein shall be construed to prevent Executive from using Executive’s
general knowledge and skill after termination of this agreement, whether
Executive acquired such knowledge or skill before or during the his employment.

(b)           In the event the Company has entered into confidentiality
agreements with third parties (not including Company employees) which contain
provisions different from those set forth in this Agreement, Executive agrees,
in addition to the provisions of Paragraph 9(a), to comply with any such
different provisions of which Executive is notified by the Company.

10.           Company Ownership of Intellectual Property. Executive hereby
assigns to the Company all right, title and interest in and to all Intellectual
Property (as defined in Paragraph 16) contributed to or conceived or made by
Executive during the Executive’s employment with the Company (whether alone or
jointly with others) to the extent such Intellectual Property is not owned by
the Company as a matter of law. Executive shall promptly and fully communicate
to the Company all Intellectual Property conceived, contributed to or made by
Executive and shall cooperate with the Company to protect the Company’s
interests in such Intellectual Property including, without limitation, providing
assistance in securing patent protection and copyright registrations and signing
all documents reasonably requested by the Company, even if such request occurs
after Executive’s employment with the Company has terminated. The Company shall
pay Executive’s reasonable expenses of cooperating with the Company in
protecting the Company’s interests in such Intellectual Property unless the
subject matter of the requested cooperation is related to actions taken or
failed to be taken by Executive wrongfully or otherwise not in good faith.

11.           Return of Materials. Upon termination of Executive’s employment,
regardless of reason, or at any time reasonable requested by the Company,
Executive shall promptly deliver to the Company all Company property, including
all copies of Confidential Information in Executive’s possession and control,
including written records, manuals, lab notebooks, customer and supplier lists
and all other materials containing any Confidential Information or which were
generated during Executive’s employment with the Company. If the Company
requests, Executive shall provide written confirmation that Executive has
returned all such materials. Subject to the provisions of this Agreement,
including, without limitation, Paragraph 12, notwithstanding anything in this
Agreement to the contrary, upon termination of employment,


--------------------------------------------------------------------------------


 

the Company, at Executive’s request, shall promptly return to Executive any
equipment or other materials owned by Executive then being used by or then in
the possession of the Company.

12.           Non-Competition. Executive acknowledges and agrees that Executive
is considered to be part of the professional, managerial and executive staff of
the Company whose duties include the formulation and execution of management
policy, and that in the course of Executive’s duties, Executive is permitted
access to Intellectual Property, which includes, among other things, trade
secrets of the Company that the Company seeks to protect from dissemination and
disclosure. Executive acknowledges and agrees that during  Executive’s
employment and for a period of one year thereafter (the “Non-compete Period”),
Executive will not, without the prior written consent of the Company, directly
or indirectly, provide products or services substantially similar to the
Employment Services to any business or entity that provides or offers or
demonstrably plans to provide or offer, products or services that (i) are the
same as or substantially similar to the classes of products under development or
marketed by the Company at any time during his employment with the Company, (ii)
relate to the Company’s Intellectual Property (whether the Company acquired such
Intellectual Property pursuant to this Agreement or otherwise), or (iii) relate
to any subject matter of the Company’s actual or demonstrably anticipated
material research and development during Executive’s employment with the
Company, including without limitation, paclitaxel, taxanes and any other
compounds, within any geographical area in which the Company or any of its
subsidiaries provide or plan to provide such products or services.

13.           Non-Solicitation. Executive acknowledges and agrees that during
the Non-compete Period, Executive will not (a) solicit, induce or attempt to
induce, directly or indirectly, any employee of the Company to leave the
employment of the Company to work for Executive or for any other person, firm or
corporation or (b) hire any employee of the Company.

14.           Acknowledgment of Reasonableness. Executive acknowledges and
agrees that the limitations set forth in Paragraphs 13 and 13 are reasonable
with respect to scope, duration and geographic area and are properly required
for the protection of the legitimate business interest of the Company.

15.           Further Assistance. Executive will not make any disclosure or
other communication to any person, issue any public statements or otherwise
cause to be disclosed any information which is designed, intended or might
reasonably be anticipated to discourage any persons from doing business with the
Company or otherwise have a negative impact or adverse effect on the Company,
except to the extent such disclosure is required by law. Executive will provide
assistance reasonably requested by the Company in connection with actions taken
by Executive during the his employment with the Company, including but not
limited to assistance in connection with any lawsuits or other claims against
the Company arising from events during the Executive’s employment with the
Company, provided that the Company shall reimburse all reasonable expenses
(including without limitation, reasonable loss of compensation from other
sources resulting from such assistance during normal business hours).

16.           Certain Definitions.


--------------------------------------------------------------------------------


 

“Affiliate” and “Associate” have the respective meanings ascribed to such terms
in Rule 12b-2 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as in effect on the date of this Agreement (the “Exchange Act
Rules”), and “Beneficial Ownership” has the meaning ascribed to such term in
Rule 13d-3 of the Exchange Act Rules.

“Confidential Information” means all information (whether or not specifically
labeled or identified as confidential), in any form or medium, that is disclosed
to, or developed or learned by Executive during the Employment Period or that
relates to the business, products, services, customers, research or development
of the Company, its Subsidiaries, its Affiliates, or third parties with whom the
Company, its Subsidiaries or its Affiliates does business or from whom the
Company or its Affiliates receives information. Confidential Information shall
not include any information that (i) has become publicly known through no
wrongful act or breach of any obligation of confidentiality, as evidenced by
written records or documents; or (ii) was rightfully received by Executive on a
non-confidential basis from a third party (provided that such third party is not
bound by a confidentiality agreement with the Company or another party), as
evidenced by written records or documents.

“Intellectual Property” means any idea, invention, design, development, device,
method, data, or process (whether or not patentable or reduced to practice or
including Confidential Information) and all related patents and patent
applications, any copyrightable work or mask work (whether or not including
Confidential Information) and all related registrations and applications for
registration, and all other proprietary rights.

“Subsidiaries” means any corporation of which the securities having a majority
of the voting power in electing directors are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

17.          Executive Representations. Executive hereby represents and warrants
to the Company that (a) the execution, delivery and performance of this
Agreement by Executive does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, and (b) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.

18.          Company Representations. The Company hereby represents and warrants
to Executive that (a) the execution, delivery and performance of this Agreement
by the Company does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Company is a party or by which it is bound, and (b) upon the execution and
delivery of this Agreement by Executive, this Agreement shall be the valid and
binding obligation of the Company, enforceable in accordance with its terms.

19.          Severability and Modification. If any provision of this Agreement
shall be held or declared to be illegal, invalid or unenforceable, such illegal,
invalid or unenforceable provision shall not affect any other provision of this
Agreement, and the remainder of this

 


--------------------------------------------------------------------------------


 

Agreement shall continue in full force and effect as though such provision had
not been contained in this Agreement. If the scope of any provision in this
Agreement is found to be broad to permit enforcement of such provision to its
full extent, Executive consents to judicial modification of such provision and
enforcement to the maximum extent permitted by law.

20.          Notices. Except as otherwise expressly set forth in this Agreement,
all notices, requests and other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
given (and, except as otherwise provided in this Agreement, shall be deemed to
have been duly given if so given) when delivered if given in person or by
telegram, three days after being mailed by first class registered or certified
mail, return receipt requested, postage prepaid, or one day after being sent
prepaid via reputable overnight courier to the parties at the following
addresses (or such other address as shall be furnished in writing by like
notice; provided, however, that notice of change of address shall be effective
only upon receipt):

Notices to Executive

103 Eisenhower Parkway

Roseland, New Jersey 07068

Notices to Company

Tapestry Pharmaceuticals, Inc.

4840 Pearl East Circle, Suite 300W

Boulder, Colorado 80301

Attn VP, General Counsel

21.           Entire Agreement. This Agreement, contains the entire agreement
between parties with respect to the subject matter hereof and supersedes any
previous understandings or agreements, whether written or oral, regarding such
subject matter.

22.           Governing Law. All questions concerning the construction, validity
and interpretations of this Agreement will be governed by the internal law, and
not the law of conflicts, of the State of Colorado.  Any dispute relating to
this Agreement will be adjudicated solely in the Federal or State Courts located
in Colorado.

23.           Survival. Paragraphs 6, 9, 10, 11, 12, 13, 14, 15, 16, 22, and any
other provision of this Agreement which by its terms could survive termination
of Executive’s employment shall survive and continue in full force in accordance
with their terms notwithstanding any termination of employment of the Executive
for whatever reason.

24.           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  This Agreement may be executed
by facsimile or e-mail/pdf format.


--------------------------------------------------------------------------------


 

25.           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective successors and assigns; provided that in no event shall Executive’s
obligations under this Agreement be delegated or transferred by Executive, nor
shall Executive’s rights be subject to encumbrance or to the claims of
Executive’s creditors. This Agreement is for the sole benefit of the parties
hereto and shall not create any rights in third parties other than Executive’s
spouse or beneficiary as expressly set forth herein.

26.           Remedies. Except as otherwise provided in this Agreement, each of
the parties to this Agreement will be entitled to enforce its rights under this
Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights to which it may be
entitled.

27.           Modifications and Waivers. No provision of this Agreement may be
modified, altered or amended except by an instrument in writing executed by the
parties hereto. No waiver by either party hereto of any breach by the other
party hereto of any term or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar terms or
provisions at the time or at any prior or subsequent time.

28.           Headings. The headings contained herein are solely for the purpose
of reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

29.           Notification of Subsequent Employer. Executive agrees that the
Company may present a copy of this Agreement to any third party.

30.           UNDERSTAND AGREEMENT. EXECUTIVE REPRESENTS AND WARRANTS THAT (a)
EXECUTIVE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION OF THIS AGREEMENT,
(b) EXECUTIVE HAS HAD THE OPPORTUNITY TO OBTAIN ADVICE FROM LEGAL COUNSEL OF
EXECUTIVE’S CHOICE, OTHER THAN COUNSEL TO THE COMPANY (WHO IS NOT REPRESENTING
THE EXECUTIVE), IN ORDER TO INTERPRET ANY AND ALL PROVISIONS OF THIS AGREEMENT,
(c) EXECUTIVE HAS HAD THE OPPORTUNITY TO ASK THE COMPANY QUESTIONS ABOUT THIS
AGREEMENT AND ANY OF SUCH QUESTIONS EXECUTIVE HAS ASKED HAVE BEEN ANSWERED TO
EXECUTIVE’S SATISFACTION, AND (d) EXECUTIVE HAS BEEN GIVEN A COPY OF THIS
AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.


--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

/s/ Donald Picker

 

Donald Picker

 

 

 

 

 

TAPESTRY PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Kai P. Larson

 

Kai P. Larson, Vice President, General Counsel

 


--------------------------------------------------------------------------------


 

EXHIBIT A

Employment Separation Agreement and Release
of Legal Rights

This Agreement is entered into between Tapestry Pharmaceuticals, Inc., including
its affiliated companies and its officers, directors, agents and employees (the
“Company”) and  (the “Employee”).  The purpose of this Agreement is to forever
resolve all legal disputes between the Company and the Employee concerning the
Employee’s employment and separation from employment and to provide the Employee
with severance benefits in exchange for the Employee giving up certain legal
rights.

I.  Stipulations

1.             In exchange for giving up certain legal rights as provided in
this Agreement, the Company has agreed to pay additional severance pay and
benefits which the Employee would not otherwise be entitled to receive.

2.             The Employee understands that all payments made by the Company
under this Agreement may be subject to withholding for standard payroll
deductions and federal and state taxes.

3.             The Employee understands that this is a legally-binding document
that surrenders certain legal rights that the Employee may have against the
Company in connection with his or her employment and separation from
employment.  Accordingly, Employee has been advised to consult with a lawyer
before signing this Agreement.

II.  Consideration

4.             As consideration for signing this Agreement and the Return of
Materials Agreement attached as Exhibit A, Employee will receive, upon
expiration of the revocation period described in Paragraph 12, the sum of $,
less applicable state and federal taxes which the Company shall be responsible
for withholding.

III.  Legal Release

5.             The Employee gives up his or her right to bring any legal claims
against the Company of any nature related in any way, directly or indirectly, to
his or her employment relationship with  the Company, including his or her
separation from employment.

6.             This Legal Release in favor of the Company is intended to be
interpreted in the broadest possible manner, to include all actual or potential
legal claims that the Employee may have  against the Company, except as
specifically provided otherwise in this Agreement.


--------------------------------------------------------------------------------


 

7.             The legal claims that the Employee is giving up by signing this
Agreement include, but are not limited to, the following:

A.                                   All claims that the Employee may have
against the Company under state law, including claims for breach of contract
(express or implied), misrepresentation, fraud, claims for unpaid wages of any
kind, or any other state law claim of whatever nature;

B.                                     All claims for alleged personal injuries
sustained, including claims for mental and emotional distress, except claims for
Workers Compensation benefits;

C.                                     All claims that the Employee may have
against the Company alleging age discrimination in employment, if based in whole
or in part upon acts, occurrences or omissions that occurred before the
effective date of this Agreement or that relate to the Employee’s separation
from employment; and

D.                                    All claims of discrimination in employment
arising under all other federal laws such as the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act of 1990, and all other federal and
state laws prohibiting discrimination in employment.

8.             Employee also releases all claims against the Company’s officers,
directors, agents and employees.

9.             The only exceptions to this Legal Release in favor of the Company
and its agents are claims to Workers Compensation benefits or benefits of
employment that have previously vested by operation of law, such as accrued
pension benefits or entitlements to accrued vacation pay, if any.  This Legal
Release in favor of the Company also does not apply to future legal claims that
may arise after the Employee’s separation from employment with the Company, if
based entirely on alleged acts, omissions or occurrences that are unrelated to
his or her employment with the Company.

IV.  Important Notice to Employees Aged 40 or Older

10.           Employees who are 40 years of age or older have special rights
under a federal law known as the Older Workers Benefit Protection Act.  If you
have attained age 40, you have a right under federal law to be free from age
discrimination in all aspects of your employment relationship with the Company. 
Discrimination against employees who have attained age 40 is


--------------------------------------------------------------------------------


 

prohibited by federal and state law.  The Employee understands that he or she is
giving up the right to sue the Company for age discrimination by signing this
Agreement.

11.           Employees aged 40 or older also have the right under federal law
to be given 45 days to decide whether or not to sign this Agreement.  Employee
may sign the Agreement before the expiration of 45 days, but Employee is not
required to do so and has the right to take the entire 45 days to consider this
Agreement.

12.           Employees over age 40 also have the right to revoke this Agreement
within seven (7) days after signing it.  Such revocation must be in writing
addressed to Patricia Pilia at the Company=s address.  In view of this right to
revoke, however, Employee will not receive any check for severance pay or other
benefits of this Agreement until the revocation period has expired.  If the
Agreement is revoked, the Employee is not entitled to pay and benefits set forth
in this Agreement.

V.  Confidentiality

13.           Employee hereby acknowledges and confirms the existence, validity
and enforceability of the Employee Confidentiality Agreement between Employee
and the Company.  A copy of this Agreement is attached as Exhibit B.

VI.  Entire Agreement

14.           This Agreement, the Confirmation of Return of Materials (attached
as Exhibit A) and the Confidentiality Agreement (attached as Exhibit B)
constitute the sole and entire agreements between the Employee and the Company
with respect to the subject matter hereof, and supersede in their entirety any
and all prior understandings, commitments and agreements, whether written or
oral.  No part of this Agreement may be changed except in writing executed by
the Company and the Employee.

VII.  Governing Law

15.           This Agreement shall be governed by the laws of the State of
Colorado, and may be enforced in any court of competent jurisdiction.


--------------------------------------------------------------------------------


 

VIII.  Signatures

16.           The Employee acknowledges that he or she has read this Agreement
in its entirety, understands the contents, understands that this is a
legally-binding document, and has been provided with an opportunity to consult
with a lawyer before signing it.

 

Tapestry Pharmaceuticals, Inc.

 

 

 

 

 

 

By:

/s/ Donald Picker

 

 

 

 

 

 

12/18/06

Date

 

Date

 


--------------------------------------------------------------------------------


 

Confirmation of Return of Materials

[Date]

I confirm that upon termination of my employment with Tapestry Pharmaceuticals,
Inc., I have delivered to Tapestry all Tapestry property in my possession,
including any and all of the following:

all copies of any and all Tapestry information in my possession and control,
including, but not limited to, written records, manuals, lab notebooks, customer
and supplier lists, lab notes, working notes, information concerning products
and business plans, budgets, sales forecasts, trade secrets, confidential design
plans, research and engineering data and all other materials containing any
information generated by me or any other Tapestry employee or that otherwise
relates to the Business of Tapestry or my employment with Tapestry.

I understand that Tapestry information includes all information in any form of
medium, including written records, handwritten notes, and information stored on
computer discs or other electronic means.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------